Citation Nr: 0931723	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
bilateral flat feet.

2.  Entitlement to service connection for bilateral ankle 
problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The issues before the Board 
today were remanded in December 2007 for further evidentiary 
and procedural development.  As discussed below, the Board 
finds that there was substantial compliance with its remand; 
thus, it may proceed with a decision at this time.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before a Decision Review Officer (DRO) 
in December 2005 and the undersigned Veterans Law Judge in 
October 2007; transcripts of these hearings are associated 
with the claims folder.


FINDINGS OF FACT

1.  A March 1978 Board decision denied the Veteran's claim of 
entitlement to service connection for bilateral flat feet.  
The Veteran was notified of his appellate rights, but did not 
file a notice of disagreement.

2.  Evidence received since the March 1978 Board decision is 
cumulative of the evidence of record at the time of the March 
1978 denial and does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  The competent and credible evidence does not establish 
that the Veteran experienced chronic ankle problems during 
service or shortly thereafter; any current ankle problems 
have not been shown to be related to his active military 
service.  


CONCLUSIONS OF LAW

1.  The March 1978 Board decision which denied the Veteran's 
claim of entitlement to service connection for bilateral flat 
feet is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the March 1978 Board decision in 
connection with Veteran's request to reopen a claim of 
service connection for bilateral flat feet is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  Bilateral ankle problems were not incurred in or 
aggravated by the Veteran's active military service, nor may 
they be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A June 2004 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in June 2004 and October 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The June 2004 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The June 2004 letter was sent to the Veteran prior to the 
August 2004 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini, 18 Vet. App. at 120.  The VCAA notice in 
accordance with Dingess, however, was sent after the initial 
adjudication of the Veteran's claims.  Nevertheless, the 
Board finds this error nonprejudicial to the Veteran because 
after the notice was provided the case was readjudicated and 
a May 2009 supplemental statement of the case was provided to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

With respect to the Veteran's request to reopen his 
previously disallowed claim for service connection for 
bilateral flat feet, the Court has held that more specific 
notice must be provided to a veteran.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In particular, VA must notify a 
veteran of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  This notice 
obligation includes notice as to technical meanings of 
"new" and "material," as well as the reasons for the final 
prior denial.  In the present case, the aforementioned June 
2004 letter provided notice which satisfies Kent.  

Attempts to obtain the Veteran's service treatment records 
during the pendency of this appeal were unsuccessful.  
Specifically, evidence in the claims file reveals that the 
Veteran's service records were likely destroyed in a July 
1973 fire at the National Personnel Records Center.  In 
accordance with Dixon v. Derwinski, 3 Vet. App. 261 (1992), 
the VA notified the Veteran in January 2007 that his service 
treatment records were unavailable; he was also informed that 
he might submit alternative evidence in support of his 
claims, including lay or buddy statements.  

Turning to VA's duty to assist the Veteran, the Board 
observes that VA has a heightened obligation to assist a 
veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
fire-related records.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service treatment records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  

The Board finds that VA has fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2008).  In accordance with the 
Board's December 2007 Remand, the Veteran's service personnel 
records were obtained to aid in substantiating his claim that 
he was treated for foot/ankle problems during service and was 
given a limited physical profile.  Private treatment records 
from Drs. U.C. and M.W. were also obtained.  The Veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claims.  

The Veteran has not been provided a VA examination for either 
of his claims.  With respect to his claim to reopen service 
connection for bilateral flat feel, the VA is under no duty 
to provide a VA examination.  38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2008).  Yet, because the Veteran's claim of entitlement to 
service connection for ankle problems is an original claim 
for service connection, the Board must consider whether a VA 
examination is warranted by the evidence of record.  In the 
present case, the Board finds that a VA examination is not 
required because there is sufficient competent medical 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4) 
(2008).  

The VA has a duty to provide an examination when the record 
lacks evidence to decide a veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed in more 
detail below, despite lay evidence that the Veteran 
experienced ankle problems during service, there is no 
competent and credible evidence that he had a chronic ankle 
disability during service with continuity of symptomatology 
since service.  Additionally, the record is void of any 
competent medical evidence indicating that the Veteran's 
current ankle problems are related to his military service.  
Seeing as the record does not indicate that any current ankle 
problems may be related to service the VA is not required to 
provide him with an examination in conjunction with his ankle 
claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence

Historically, the Veteran was denied service connection for 
bilateral flat feet in a June 1977 RO rating decision.  The 
Veteran appealed this decision and, in March 1978, the Board 
affirmed the denial of service connection for bilateral flat 
feet.  The March 1978 Board decision therefore subsumed the 
June 1977 RO rating decision.  38 C.F.R. § 20.1104 (2008).  
In April 2004, the Veteran submitted a written statement in 
which he requested "compensation for Service Connected Left 
and Right feet...problems."  See VA Form 21-4138 received 
April 26, 2004.  

Generally, an unappealed Board decision is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  See also 38 C.F.R. 
§ 20.1100 (2008).  However, a veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  "New and material 
evidence" is defined as evidence not previously submitted 
which relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  Furthermore, when determining whether a claim 
should be reopened, the credibility of newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  If it is determined that new and material 
evidence has been submitted, a claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.

At the time of the prior final denial in this matter, as 
issued in a March 1978 Board decision, the evidence under 
consideration consisted of various lay and buddy statements 
from the Veteran and others, clinical records associated with 
an in-service hospital stay in January 1965 for acute 
gastroenteritis, and a private treatment record dated in 
November 1976 which reflected a diagnosis of bilateral 
planalvalgus feet.  An October 1978 lay statement from the 
Veteran reflects that he reported seeking treatment for foot 
problems while stationed in Germany in 1964.  See Veteran's 
Statement received October 18, 1976.  He contends that he was 
accordingly afforded a profile which limited his standing; he 
was also provided with special boots.  See id.  In support of 
his lay assertions, the Veteran submitted a buddy statement 
from a person who served with him in Germany; this individual 
confirmed that the Veteran was treated for foot problems 
during service and that he did have special work done to his 
boots.  See Buddy Statement from G.E.R. dated December 17, 
1976.  Also of record at the time of the Board's March 1978 
decision were a number of lay statements from friends and 
family who knew the Veteran prior to service and who could 
attest to the fact that he began complaining of foot problems 
upon his return from service.  

Based on the above evidence, it was the Board's conclusion 
that "the lack of medical evidence showing either an 
incurrence of the condition in service or continuity of 
treatment following separation," warranted a denial for 
service connection.  In other words, the Board found that the 
competent evidence did not establish that the Veteran had a 
chronic foot disability during service with evidence of 
continuity of symptomatology following service.  Similarly, 
the competent evidence did not contain a nexus between the 
Veteran's bilateral flat feet diagnosed in 1976 and his 
military service.  The Veteran was notified of the Board's 
March 1978 decision and it is final.  38 U.S.C.A. §§ 7103, 
7104; 38 C.F.R. § 20.1100.  Pursuant to 38 C.F.R. § 3.156, 
the Veteran must submit new evidence which relates to one of 
the reasons for denial as discussed above in order to reopen 
his claim.  

Evidence received since the March 1978 Board decision 
consists of more lay and buddy statements by the Veteran and 
others, copies of the Veteran's service personnel records, 
and private treatment records from Drs. C.U. and M.W.  With 
respect to the lay evidence submitted by the Veteran, a 
service buddy, and his family and friends, the Board presumes 
the credibility of this evidence.  Justus, 3 Vet. App. at 
512-13.  Nevertheless, it finds this newly submitted lay 
evidence to be cumulative of the record at the time of the 
March 1978 denial; thus, it is not material.  See 38 C.F.R. 
§ 3.156(a).  The Board acknowledges that all but one of the 
lay statements submitted in support of the Veteran's claim 
are from persons other than those who submitted lay 
statements in the 1970s.  Nevertheless, the content of these 
statements is the same as those lay statements already of 
record in that they corroborate the Veteran's lay assertions 
that he first experienced foot problems during service, that 
he sought treatment for such problems, and that he continued 
to have foot problems after service.  

Turning to the private medical evidence obtained during this 
appeal, such records show treatment beginning in 2002 for 
foot pain following a right ankle fracture.  See, e.g., Dr. 
C.U. Treatment Record dated February 19, 2002.  Additionally, 
an April 2005 private treatment record indicates that the 
Veteran continues to be treated for complaints related to 
bilateral flat feet.  See Dr. M.W. Treatment Record dated 
April 12, 2005.  Although these records relate a history of 
problems dating back to service, these represent personal 
histories provided by the Veteran and not opinions as to the 
etiology and/or age of his current foot problems.

Finally, as noted above, the Veteran's service personnel file 
was requested in an effort to obtain evidence which might 
verify that he had a chronic foot disorder during service.  
However, as indicated by the records available, including a 
June 17, 1965, Physical and Mental Status on Release from 
Active Service, the Veteran did not appear to have any 
assignment limitations, and his physical profile (PUHLES) at 
separation was all 1's, indicating a high level of medical 
fitness throughout his physical abilities, including his 
feet.  

With the exception of the various lay evidence submitted on 
behalf of the Veteran, none of the above-discussed evidence 
corroborates his lay assertions that he had bilateral foot 
problems during his active military service.  However, as 
previously mentioned, such lay evidence is cumulative of 
evidence already of record at the time of the Board's March 
1978 denial.  Thus, it cannot be considered "new and 
material."  See 38 C.F.R. § 3.156(a).  

Absent any "new" competent evidence indicating that the 
Veteran had a chronic foot disability during service with 
continuity of symptomatology following service or evidence of 
a nexus between his current bilateral flat foot disorder and 
military service, the Veteran has not submitted evidence that 
raises a reasonable possibility of substantiating his claim.  
Therefore, the Board must deny his request to reopen his 
claim of service connection for bilateral flat feet.  
38 C.F.R. § 3.156(a).  

II. Service Connection

In addition to claiming entitlement to service connection for 
bilateral flat feet, the Veteran contends that he is entitled 
to service connection for "ankle problems."  He indicated 
in his October 2004 Notice of Disagreement that he was told 
during service that his ankles were "separating" and that 
there was little the doctors could do about it.  At a 
December 2005 DRO hearing the Veteran testified that he was 
not claiming any specific trauma to his ankles during 
service; rather, it was a "degenerate disc" disease which 
began during service.  See DRO Hearing Transcript, p. 4.  He 
also testified that his ankles have been painful since 1964; 
this history is similarly noted in an April 2005 private 
treatment record.  See id. at p. 5; Dr. M.W. Treatment Record 
dated April 12, 2005.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Unfortunately, most of the Veteran's service treatment 
records are unavailable for review, including any records 
related to treatment in 1964 for foot and ankle problems as 
claimed by the Veteran.  What is available are clinical 
records associated with a one-day hospital stay for acute 
gastroenteritis in January 1965.  According to the Veteran's 
lay assertions, he would already have been diagnosed with 
ankle problems at the time of this hospital admission.  
However, the history and physical from this inpatient stay is 
silent for any ankle problems.  Other than the Veteran's 
current abdominal complaints, the only other abnormalities 
noted are tachycardia and a red throat; the remainder of the 
examination was noted to be normal.  See History and Physical 
dated January 6, 1965.  

While the absence of any mention of ankle problems in these 
clinical records does not directly address whether the 
Veteran was diagnosed with an ankle problem in service, it 
certainly preponderates against a finding that any ankle 
problem found in 1964 was a chronic problem.  Similarly, the 
Veteran's personnel records fail to show any limitation of 
assignment, and the Veteran's physical profile (PUHLES) at 
separation was all 1's, indicating a high level of physical 
fitness in all physical factors, including his lower 
extremities.  Again, such evidence does not necessarily 
refute the Veteran's assertions that he had a limited 
physical profile during service.  However, it does suggest 
that any limited physical profile was temporary, and not 
permanent, thereby indicating that he was not diagnosed with 
a chronic ankle disability during service.  

Post-service, the first competent evidence of treatment for 
lower extremity complaints is a November 1976 private 
treatment record which reflects that the Veteran complained 
of painful feet for eleven to twelve years.  See Dr. C.H.V. 
Treatment Record dated November 11, 1976.  A history of flat 
feet diagnosed during service is noted.  X-rays obtained were 
normal; the diagnosis provided is bilateral planalvalgus 
feet.  No mention is made of any ankle problems.  

The Board is of the opinion that the above evidence all 
weighs against a finding that the Veteran had chronic ankle 
problems during and after service.  Furthermore, the Board 
finds that such evidence raises questions regarding the 
credibility of the Veteran's competent lay assertions that he 
has experienced ankle problems since service.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  In this regard, there is an absence of 
contemporaneous evidence of ankle complaints in the medical 
and lay evidence of record prior to his claim in April 2004.  
Perhaps most notable is the lack of any mention of ankle 
problems in December 1975 when the Veteran filed his first 
claim for compensation.  At such time the Veteran described 
his problems as foot-related; it appears that he only more 
recently began to believe that his in-service problems were, 
in fact, ankle-related.  Such internal inconsistencies in the 
Veteran's accounts of his in-service problems are significant 
to the Board's assessment of the credibility of his more 
recent statements.  

Affording no probative weight to the Veteran's lay statements 
that he has experienced ankle problems since 1964, the Board 
notes that there is no competent or credible evidence of 
chronic ankle problems during service with continuity of 
symptomatology post-service.  Service connection is therefore 
warranted only if the competent evidence establishes that any 
current ankle problems are related to service.  See 38 C.F.R. 
§ 3.303(d).

A May 2005 private treatment record indicates that the 
Veteran has been diagnosed with degenerative joint disease of 
the bilateral ankles, as well as posterior tibial tendon 
dysfunction of the right foot.  See M.W. Treatment Record 
dated May 9, 2005.  With regards to the former diagnosis, 
this is the first competent evidence of degenerative 
arthritis of the ankles; thus, presumptive service connection 
is not for application.  See 38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008) (certain 
chronic disabilities, such as degenerative arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service).  

Moreover, the Board observes that the thirty years between 
the Veteran's active service and the first evidence of a 
bilateral ankle disability weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection claim the passage of a lengthy period 
of time wherein the Veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000). 

There is nothing in the medical record which indicates that 
either of the above diagnoses is related to the Veteran's 
military service.  In fact, as for the Veteran's right 
ankle/foot, there is evidence that he did not seek treatment 
for ankle pain until he fractured his right ankle in 2002.  
See Dr. C.U. Treatment Record dated February 19, 2002.  The 
remaining record does not contain any etiological opinion 
linking the Veteran's current ankle problems to service.  In 
fact, the Veteran testified in October 2007 that no physician 
has ever told him that his ankle problems are related to 
service.  

The Board acknowledges the Veteran's lay assertions that his 
ankle problems are related to service.  This determination, 
however, is generally not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Furthermore, as discussed above, the Board has 
found the Veteran's assertions of chronic and post-service 
ankle problems to lack credibility.  Finally, the Board has 
reviewed the lay evidence submitted by the Veteran's family 
and friends, however, such evidence makes no mention of any 
ankle problems.  Again, only the Veteran's feet are 
mentioned.  

In sum, the competent and credible evidence does not 
establish that the Veteran was diagnosed with a chronic 
bilateral ankle disability during service or developed 
chronic ankle problems with continuity of symptomatology 
post-service.  There is also no competent evidence that any 
current ankle problems are related to the Veteran's active 
military service.  Thus, with consideration of lack of 
credible evidence of in-service ankle problems, the length of 
time following service prior to any clinical findings related 
to the Veteran's ankles, and the absence of any medical 
opinion suggesting a causal link to the Veteran's service, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral ankle problems.  Consequently, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
	



ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for bilateral flat feet 
is denied.

Entitlement to service connection for bilateral ankle 
problems is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


